Title: John Adams to Abigail Adams, 19 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 19. 1794
          
          Senate has been three days in debate upon the Appointment of Mr Jay, to go to London. It has this day been determined in his favour 18 vs. 8.
          You cannot imagine what horror some Persons are in, least Peace Should continue. The Prospect of Peace throws them into Distress.

Their Countenances lengthen at the least opening of an Appearance of it. Glancing Gleams of Joy beam from thier Faces whenever all Possibility of it seems to be cutt off.— You can divine the Secret source of those Feelings as well as I.
          The opposition to Mr Jay has been quickened by Motives which always influence every Thing in an Elective Government. Pretexts, are never wanting to ingenious Men. But the Views of all the principal Parties are always directed to the Election of the first Magistrate. If Jay Should Succeed, it will recommend him to the Choice of the People for President as soon as a Vacancy shall happen. This will weaken the hopes of the Southern states for Jefferson. This I beleive to be the Secret Motive of the opposition to him though other Things were alledged as ostensible Reasons: such as His Monarchical Principles, his Indifference about the Navigation of the Missisippi, his Attachment to England his Aversion to France, none of which are well founded, and his holding the office of C. J &c
          The Day is a good omen: may the gentle Zephers waft him to his Destination and the Blessing of Heaven succeed his virtuous Endeavours to preserve Peace.— I am So well Satisfied with this measure that I shall run the venture to ask leave to go home, if Congress determines to sitt beyond the middle of May.
          Mr Adams is to be Governor, it Seems by a great Majority of the People: and I am not Surprized at it.— I should have thought human Nature dead in the Massachusetts if it had been otherwise. I expect now he will be less antifœderal. Gill is to be Lt.— We will go to Princetown again to congratulate him.— I thought however that Gerry would have been the Man.
          We are illtreated by Britain, and You and I know it is owing to a national Insolence against Us. If They force Us into a War, it is my firm faith that they will be chastised for it a Second time worse than the first.— I am with / an Affection too tender to be expressed your
          
            J. A.
          
        